Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 12 - 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (US 2017/0198383).
With regards to claim 1, Chang teaches a method of manufacturing a mask (Abstract), comprising providing a frame (Figure 2 item 151) and a mask body (Figure 2 item 152) and fixing the mask body to the frame to form the mask in a case where at least one of the mask body and the frame is at a predetermined temperature, such that the mask body is elastically deformed by a predetermined amount by tensioning the mask body by the frame by a thermal deformation at a usage temperature different from the predetermined temperature (paragraphs 50, 56, 58, 70 and 71).
With regards to claim 2, the teachings of Chang are presented above. Additionally Chang teaches that fixing the mask body to the frame to form the mask in the case where the at least one of the mask body and the frame is at the predetermined temperature comprises fixing the mask body to the frame in a case where the frame is at the usage temperature and the mask body is at the predetermined temperature higher than the usage temperature (paragraphs 50, 56, 58, 70 and 71).
With regards to claim 3, the teachings of Chang are presented above. Additionally Chang teaches that the usage temperature is a temperature of the mask at which an evaporation is performed with the mask (paragraphs 70 and 71).
With regards to claim 12, the teachings of Chang are presented above. Additionally Chang teaches that the predetermined temperature is different from an ambient temperature (paragraphs 50, 56, 58, 70 and 71).
With regards to claim 13, the teachings of Chang are presented above. Additionally Chang teaches that before fixing the mask body to the frame to form the mask in the case where the at least one of the mask body and the frame is at the predetermined temperature, heating the at least one of the mask body and the frame to the predetermined temperature (paragraph 49).
With regards to claim 14, the teachings of Chang are presented above. Additionally Chang teaches that the mask body has a rectangular shape (Figure 1 item 152), the frame has a rectangular ring shape (Figure 1 item 151) and the mask body is fixed at its four edges to the frame (as seen in Figure 1).
With regards to claim 17, the teachings of Chang are presented above. Additionally Chang teaches that immediately after fixing the mask body to the frame, a tensile force applied by the frame to the mask body is zero so that an amount by which the mask body is elastically deformed by the frame is zero (paragraphs 32 and 33).

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakadate (US 2005/0053764).
With regards to claim 1, Nakadate discloses a method of manufacturing a mask (Abstract) comprising providing a frame and a mask body (paragraphs 49 and 54) and fixing the mask body to the frame to form the mask in a case where at least one of the mask body and the frame is at a predetermined temperature, such that the mask body is elastically deformed by a predetermined amount by tensioning the mask body by the frame by a thermal deformation at a usage temperature different from the predetermined temperature (paragraphs 49, 54 and 75).
With regards to claim 11, the teachings of Nakadate are presented above. Additionally Nakadate teaches that before fixing the mask body to the frame to form the mask in the case where the at least one of the mask body and the frame is at the predetermined temperature, heating or cooling the at least one of the mask body and the frame to the predetermined temperature (paragraph 75), applying an ultraviolet ray curable adhesive to the frame (paragraph 52) and placing the mask body onto the frame to which the ultraviolet ray curable adhesive is applied (paragraph 52), where fixing the mask body to the frame to form the mask in the case where the at least one of the mask body and the frame is at the predetermined temperature comprises curing the ultraviolet ray curable adhesive by irradiating the ultraviolet ray curable adhesive with ultraviolet rays to fix the mask body to the frame (paragraph 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6, 8, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2017/0198383).
With regards to claims 4, 6, 8, 9 and 15, the teachings of Chang are presented above. Chang discloses that thermal deformation causes the frame to stretch relative to the mask body, so that the mask produces a predetermined amount of elastic deformation (paragraphs 50 – 54). Moreover, thermal expansion or thermal contraction of a material when heated or cooled is common general knowledge in the art. It would have been obvious to one of ordinary skills in the art before the effective filing date to determine a method of stretching the mask body according to the law of thermal expansion and contraction and determine a predetermined temperature and use temperature as well as the amount of thermal expansion or thermal contraction of the frame or mask body according to the predetermined amount of deformation.

Claims 5, 7, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2017/0198383) as applied to claims 4, 6, 8, 9 and 15 above, and further in view of Degui et al (CN 104611669).
With regards to claims 5, 7, 10 and 16, the teachings of Chang are presented above. Chang fails to explicitly disclose a method for calculating the magnitude of elastic deformation.
Degui discloses a manufacturing method of masks (Abstract), in the same field of endeavor as Chang, where Degui discloses that a heating temperature (T2) is calculated according to a deformation magnitude. The temperature is controlled at T2 = ΔL/(L x ξ) + T1, where ΔL is an expanded length of the mask, L is the length of the mask and ξ is the thermal expansion coefficient of the mask (Abstract, paragraphs 5 – 8, 16 and 17).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have calculated the magnitude of elastic deformation in Chang’s method. The rationale being that, as stated by Degui, the shrinking deformation problem due to tension can be effectively reduced and the quality of the mask is improved while meeting the requirements of manufacturing the masks of high PPI display screen products (Abstract).

Response to Arguments
Applicant's arguments filed April 1, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior arts of Chang and Nakadate respectively because, while both arts discloses fixing a mask to a frame and heat treating the mask, both arts does not explicitly state that the mask body is elastically deformed by a predetermined amount by tensioning the mask body by the frame by a thermal deformation at a usage temperature different from the predetermined temperature. The Examiner respectfully disagrees. The claim language does not disclose any specific limitation, only that the mask is deformed by a predetermined amount because of tensioning performed by thermal deformation at a predetermined temperature. It is not specifically stated what is the amount of deformation the mask undergoes and at what temperature. Given that, as stated by the Applicant, Chang and Nakadate states that heat is applied to the mask while fixed to a frame, it will inherently cause some degree of deformation. Applicant needs to disclose the amount of deformation caused by tensioning and the temperatures in order to properly overcome the prior art.
Applicant further argues that the thermal treatment performed in the prior art is different to why it is performed in the claimed invention. In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/CARSON GROSS/Primary Examiner, Art Unit 1746